Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 further limits the insertion section of the endoscope, but the endoscope is not part of the tube body.  The claim as drafted appears to incorporate a functional limitation without clearly doing so.  The tube is configured to be mounted on the insertion section of an endoscope, but an endoscope is not part of the claimed tube body.  The Examiner assumes that there is no structural requirement for an endoscope.  Appropriate correction is required.
Claim 3 similarly requires a structural element of the tube body to contact a structure that is not part of the claim.  The outer peripheral surface of the insertion section is not part of the tube body.  The reinforcement portion is configured to contact an endoscope in a particular way, but the claim does not clearly indicate that the endoscope is not part of the structure of the claim.  The Examiner assumes the endoscope is not a structural component of the tube body.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Frassica et al. (US 2012/0149985).
Regarding Claim 1, Frassica discloses:
A tube body formed in a cylindrical shape extending in a longitudinal axis direction (see Fig. 39A showing the tube body 710), the tube body comprising: 
a tapered portion formed at at least one end portion in the longitudinal axis direction of the cylindrical shape and configured to decrease an outer diameter of the cylindrical shape toward the end portion (see Fig. 39B showing the end near 730 with a tapered section); and 
a ring-shaped reinforcement portion provided to be connected to the end portion and having a higher rigidity than a rigidity of a distal end portion of the tapered portion (the end of the tapered portion includes a protrusion that is substantially similar to Applicant’s (see Applicant’s Fig. 3) with the protrusion having an increased diameter providing higher rigidity at the protrusion).

Regarding Claim 2, Frassica further discloses wherein an insertion section in an endoscope formed in an elongated shape penetrates into the cylindrical shape so that the tube body is mounted on the insertion section (the endoscope is not part of the tube body so the limitation is functional in nature; see Fig. 39B showing scope 770 inside the tube body).

Regarding Claim 3, Frassica further discloses wherein an inner peripheral surface of the reinforcement portion has an inner diameter contacting an outer peripheral surface of the insertion section or opposing the outer peripheral surface with a gap (the endoscope is not part of the tube body so the limitation is functional in nature; see Fig. 39B showing the protrusion contacting the scope and creating a gap).

Regarding Claim 5, Frassica further discloses wherein a maximum thickness of the reinforcement portion is larger than a thickness at an end portion of the tapered portion (see Fig. 39B showing the protrusion having larger thickness than the adjacent end portion of the tapered section).

Regarding Claim 6, Frassica further discloses wherein the reinforcement portion includes a protrusion portion protruding more inward in a radial direction than the end portion of the tapered portion (see Fig. 39B showing the protrusion extending radially inward relative to the tapered portion).

Regarding Claim 7, Frassica further discloses wherein a cross-sectional shape of the protrusion portion in a plane including the longitudinal axis is a circle or a triangle having a vertex directed inward in the radial direction (see Fig. 39B showing the circular shape of the protrusion; also, Frassica’s protrusion is substantially similar to Applicant’s protrusion in Fig. 3).

Regarding Claim 10, Frassica discloses:
An endoscope comprising: 
an insertion section (770) formed in an elongated shape extending from a hand side to a distal end side in a longitudinal direction and configured to be inserted into a subject (endoscope 770 is positioned within insertion tube 710); and 
a tube (710) formed in a cylindrical shape having an inner periphery into which the insertion section penetrates (see Fig. 39B showing the endoscope 770 inserted into tube 710) and configured to be driven to rotate around an axis in the longitudinal direction with the insertion section inserted into the tube (Paragraph 0294 discussing how the tube 710 is designed to be rotated), 
wherein the tube comprises 
a tapered portion formed on the distal end side of the insertion section on an outer peripheral surface and having an outer diameter decreasing toward the distal end side of the insertion section (see Fig. 39B showing the end near 730 with a tapered section), and 
a reinforcement portion connected to a distal end portion of the tapered portion (the end of the tapered portion includes a protrusion that is substantially similar to Applicant’s (see Applicant’s Fig. 3) with the protrusion having an increased diameter), formed in a ring shape having an inner peripheral surface opposing an outer peripheral surface of the insertion section to contact the outer peripheral surface or opposing the outer peripheral surface with a gap (see Fig. 39B showing the protrusion contacting the scope and creating a gap), and having a higher rigidity than a rigidity of the distal end portion of the tapered portion (the end of the tapered portion includes a protrusion that is substantially similar to Applicant’s (see Applicant’s Fig. 3) with the protrusion having an increased diameter providing higher rigidity at the protrusion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2014/0296771) in view of Frassica et al. (US 2012/0149985).
Regarding Claim 1, Naito discloses:
A tube body formed in a cylindrical shape extending in a longitudinal axis direction (44 in Fig. 1 is a cylindrically shaped tube), the tube body comprising: 
a tapered portion (86) formed at at least one end portion in the longitudinal axis direction of the cylindrical shape and configured to decrease an outer diameter of the cylindrical shape toward the end portion (as seen in Fig. 4, 86 has a slight taper with the outer diameter decreasing toward the distal end).
Naito does not explicitly disclose a ring-shaped reinforcement portion provided to be connected to the end portion and having a higher rigidity than a rigidity of a distal end portion of the tapered portion.  Frassica teaches using a ring-shaped reinforcement portion provided to be connected to the end portion and having a higher rigidity than a rigidity of a distal end portion of the tapered portion (the end of the tapered portion includes a protrusion that is substantially similar to Applicant’s (see Applicant’s Fig. 3) with the protrusion having an increased diameter providing higher rigidity at the protrusion).  Such a means is an alternative way to connect the outer tubular member to the inner scope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naito’s tube to include Frassica’s protrusion.  Such a modification is a known alternative means for attaching an outer tubular rotation unit to an inner endoscope.

Regarding Claim 2, the combination of Naito and Frassica further discloses wherein an insertion section in an endoscope formed in an elongated shape penetrates into the cylindrical shape so that the tube body is mounted on the insertion section (the endoscope is not part of the tube body so the limitation is functional in nature; see Fig. 39B showing scope 770 inside the tube body).

Regarding Claim 3, the combination of Naito and Frassica further discloses wherein an inner peripheral surface of the reinforcement portion has an inner diameter contacting an outer peripheral surface of the insertion section or opposing the outer peripheral surface with a gap (Frassica - the endoscope is not part of the tube body so the limitation is functional in nature; see Fig. 39B showing the protrusion contacting the scope and creating a gap).

Regarding Claim 4, the combination of Naito and Frassica further discloses wherein an inner diameter of the tapered portion is set to be same as an inner diameter of a portion in the cylindrical shape other than the tapered portion, and a thickness of the tapered portion decreases toward the end portion (Naito – see Fig. 4 showing the inner diameter of the tapered portion being the same at the connection point with the body of the tube and decreasing in thickness toward the distal end).

Regarding Claim 5, the combination of Naito and Frassica further discloses wherein a maximum thickness of the reinforcement portion is larger than a thickness at an end portion of the tapered portion (Frassica -see Fig. 39B showing the protrusion having larger thickness than the adjacent end portion of the tapered section).

Regarding Claim 6, the combination of Naito and Frassica further discloses wherein the reinforcement portion includes a protrusion portion protruding more inward in a radial direction than the end portion of the tapered portion (Frassica -see Fig. 39B showing the protrusion extending radially inward relative to the tapered portion).

Regarding Claim 7, the combination of Naito and Frassica further discloses wherein a cross-sectional shape of the protrusion portion in a plane including the longitudinal axis is a circle or a triangle having a vertex directed inward in the radial direction (Frassica -see Fig. 39B showing the circular shape of the protrusion; also, Frassica’s protrusion is substantially similar to Applicant’s protrusion in Fig. 3).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the surface treatment of claim 8 or the second, harder material of claim 9.  Frassica does anticipate Applicant’s first embodiment with a protrusion, but there is no mention of the importance of the distal end being more rigid than the rest of the body.  Naito and Frassica present a combination where, again, there is no discussion as to the relative rigidity of the end to the rest of the tube.  Naito indicates that 86 should be made from a softer material than the rest of the body.  While the Examiner considers the inclusion of a protrusion obvious in view of Frassica, the rationale is that a person of ordinary skill in would simply be substituting one connection means for another.  The structure of Frassica provides the increased rigidity such that the combination reads on the claim, but there is no reason for making some other change to Naito’s tapered portion to include increased rigidity.   There being no reason to have this increased rigidity in this specific portion, the claims overcome the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795